         Case 1:19-mc-91025-FDS Document 56 Filed 12/31/20 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


MSP RECOVERY CLAIMS, SERIES
LLC, et al.,

                    Plaintiffs,      No. 1:19-mc-91025-FDS

                        v.

FARMERS INSURANCE EXCHANGE,
et. al.,

                   Defendants.


           ORDER ON NON-PARTY FALLON COMMUNITY HEALTH PLAN’S
                      REQUEST FOR ATTORNEY’S FEES

CABELL, U.S.M.J.

        Previously, this court rejected efforts by Farmers Insurance

Exchange (Farmers) to obtain documents and information from non-

party    Fallon   Community    Health   Plan   (Fallon),    for   use    in   a

California-based federal lawsuit filed against Farmers by MSP

Recovery Claims, Series LLC (MSP), to whom Fallon had assigned its

claims.     Among other things, the court found that Farmers sought

information that Fallon did not have in its possession, or had in

its possession but had already provided to MSP, or information

that MSP had either produced or could produce itself through

discovery in the underlying matter.         The court also found that it

did not appear that Farmers had satisfactorily exhausted its

efforts to obtain or review discovery from MSP prior to serving

the subpoena upon Fallon.         The court accordingly denied Farmers’
         Case 1:19-mc-91025-FDS Document 56 Filed 12/31/20 Page 2 of 6



motion     to    compel,      granted    Fallon’s    motion       to    quash,   and

subsequently denied Farmers’ motion for reconsideration.                     (D. 37,

43).

       Fallon thereafter submitted a request to be awarded its

attorney’s fees and costs, which Farmers has opposed.                    (D. 39, 42,

44, 46).     Now, after careful consideration of the record, Fallon’s

invoices and the relevant standards for awarding attorney’s fees

and costs, I find that Fallon is entitled to an award of some fees

but not the entire amount it seeks.

       For attorney’s fees to be awarded to a non-party under Rule

45, the requesting party’s subpoena must have imposed an undue

burden or expense upon the non-party.               Rockstar Consortium US LP

v. Google, No. 14-mc-91322-FDS, 2015 WL 5972422, at * 4 (D. Mass.

Oct. 14, 2015).        In determining whether a subpoena imposes undue

burden,    courts      examine   (1)    the    relevance     of   the    information

requested; (2) the need of the requesting party for the documents;

(3) the breadth of the request; (4) the time period covered; (5)

the particularity with which the request is laid out; (6) the

burden imposed; and (7) the expense and inconvenience to the non-

party.     Id.    No single factor is determinative.                   The non-party

bears the burden of establishing undue burden and cannot rely on

mere assertions; instead, it must show the manner and extent of

the    burden    and    the   injury    that    would   be    sustained      through

                                          2
         Case 1:19-mc-91025-FDS Document 56 Filed 12/31/20 Page 3 of 6



compliance.     However, if the non-party meets its burden, the court

“must . . . impose an appropriate sanction.”                Fed. R. Civ. P.

45(d)(1) (emphasis added).

       The court finds that Fallon has established undue burden

because Farmers did not have a need for the documents it requested

from Fallon as a non-party where it could have obtained some

information from MSP, as discovery in the underlying litigation

was ongoing at the time, and Fallon had otherwise provided MSP

with all relevant documentation it had possessed, and conveyed as

much   to    Farmers.     Even    assuming      arguendo   that    Farmers    was

experiencing difficulty in obtaining discovery from MSP, a fact

which the record does not suggest was an issue, “Rule 45 does not

excuse    imposing   an   undue   burden   on    [a   non-party]    because    of

discovery difficulties with [a party].” Rockstar, 2015 WL 5972422,

at * 6.

       In deciding a reasonable award of attorney’s fees and costs

to Fallon, this court uses the lodestar method of “multiplying the

number of hours productively spent by a reasonable hourly rate,”

which is the typical starting point for calculating a fee.               Joyce

v. Town of Dennis, 720 F.3d 12, 26-27 (2013), quoting Torres-

Rivera v. O’Neill-Cancel, 524 F.3d 331, 336 (1st Cir. 2008).                  The

calculation may be adjusted to reflect the following factors: “the

nature of the case and the issues presented, the time and labor

                                       3
       Case 1:19-mc-91025-FDS Document 56 Filed 12/31/20 Page 4 of 6



required, the amount of damages involved, the result obtained, the

experience, reputation and ability of the attorney, the usual price

charged for similar services by other attorneys in the same area,

and the amount of awards in similar cases.”            Id., quoting Haddad

v. Wal-Mart Stores, Inc., 455 Mass. 1025 (2010).

      In this case, Fallon claims that it should receive an award

for fees and costs in the amount of $109,783.95 (of which costs

are $164.45).    After reviewing the invoices for legal services and

eliminating charges that were not associated with litigating the

motions noted above, as well as adjusting charges for work that

could have (in the court’s view) been performed by an associate at

a lower rate, this court will award Fallon $38,456.00 in attorney’s

fees and costs, which fairly compensates Fallon for its reasonable

efforts in defending against Farmers’ motion to compel.

      The court has calculated the figure of $38,456.00 as follows.

First, the court has included only those fees and costs directly

tied to the drafting, filing, and litigation of (i) Fallon’s motion

seeking a protective order or to have the subpoena quashed, and

(ii) Farmers’ motion to compel. 1           As such, the court has not

included costs and fees associated with other motions, whether

they predate or postdate the motion for reconsideration. The court


1 The court would have also included any costs incurred in responding to
Farmers’ motion for reconsideration but Fallon did not file a response.

                                      4
      Case 1:19-mc-91025-FDS Document 56 Filed 12/31/20 Page 5 of 6



also has not included fees for out-of-court communications between

counsel or with court staff, or for transportation costs to and

from the courthouse.       That culling yields a total amount of

$48,906.    This represents 83.6 hours of Attorney Berman’s time

(rate of $585 per hour).        However, since it appears that some of

the work could have been done by an associate at a lower rate (e.g.

reviewing documents, drafting affidavits, and research) and did

not necessarily call for the expertise of Attorney Berman, a

seasoned    commercial   litigator,      it   is     within   this   court’s

discretion to reduce a portion of Attorney Berman’s hours to a

reasonable hourly rate for an associate.            See Galanis v. Szulik,

No. 11-10122-NMG, WL 2500630, at * 1 (D. Mass. June 26, 2012)

(where attorney’s fees were $176,489 and costs were $1,594.12,

court reduced award of fees to $75,000 and awarded all costs).

Accordingly, when we calculate half of the hours billed at the

associate's rate of $335/hour ($14,003), and half at the $585/hour

rate ($24,453), then the total for the 83.6 hours of work comes to

$38,456.    The court for that reason awards Fallon its attorney’s

fees and costs in the amount of $38,456.           This award reflects both

the court’s acknowledgment of the undue burden placed upon Fallon

as a non-party to this action as well as its interest in deterring

parties    from   protracting    discovery    through     duplicative    and

burdensome requests upon non-parties.

                                     5
         Case 1:19-mc-91025-FDS Document 56 Filed 12/31/20 Page 6 of 6




So ordered.                                /s/ Donald L. Cabell
                                           DONALD L. CABELL, U.S.M.J.

DATED:     December 31, 2020




                                       6
